Case 7:20-cv-01399-NSR Document 1-37 Filed 02/18/20 Page 1 of 3




                   EXHIBIT JJ
         MAP OF HOUSES OF WORSHIP NOT ON MAIN ROADS
Case 7:20-cv-01399-NSR    Document 1-37 Filed 02/18/20 Page 2 of 3




                          EXHIBIT 2
        Case 7:20-cv-01399-NSR Document 1-37 Filed 02/18/20 Page 3 of 3
                                            Town of Clarkstown
                                           Houses of Worship Key
Key   House of Worship                   Address 1                 City             Not on Main   Zoning
                                                                                       Road        Code
A     Congers First Presbyterian Church 17 Hwy Ave                 Congers               X        R-15

B     Tolstoy Foundation                 104 Lake Rd               Valley Cottage       X         R-22
C     Elim Alliance Church               40 Lake Rd                Valley Cottage       X         R-22
D     All Saints Episcopal Church        182 Ridge Rd              Valley Cottage       X         R-40
E     St Francis Assisi Church           128 Parrott Rd            West Nyack           X         R-22
F     Islamic Center of Rockland         481 Mountainview Ave      Valley Cottage       X         R-160
G     Community Bible Church of Valley   470 Mountainview Ave      Valley Cottage       X         R-160
      Cottage
H     St Thomas' Luthern Church          2 Old Ox Rd               Central Nyack        X         R-15
I     Kingdom Hall of Jehovah's          73 Rose Rd                West Nyack           X         R-15
      Witnesses
 J    St George Syrian Orthodox Church   36 1st St                 Nanuet               X          RS

K     St Anthony's Church                36 W Nyack Rd             Nanuet               X         R-15
L     Grace Baptist Church               20 Demarest Ave           Nanuet               X         R-10
M     West Clarkstown Jewish Center      195 W Clarkstown Rd       New City             X         R-15
N     New City Jewish Center             47 Old Schoolhouse Rd     New City             X         R-15
